         Case 1:18-cv-00727-SSS Document 30 Filed 05/12/20 Page 1 of 1




           In the United States Court of Federal Claims
                                              )
 ROBERT BRIDGES, et al.,                      )
                                              )
                        Plaintiffs,           )
                                              )               No. 18-727C
 v.                                           )
                                              )               Filed May 12, 2020
 THE UNITED STATES,                           )
                                              )
                        Defendant.            )
                                              )

                                      SCHEDULING ORDER

       On May 12, 2020, the parties participated in a telephonic status conference in the above-
captioned civilian pay matter. The Court, with the assistance of the parties, adopts the following
schedule for the briefing of the parties’ cross-motions for partial summary judgment on liability:

       Plaintiffs shall FILE a motion for partial
       summary judgment.                                           June 30, 2020

       The government shall FILE a response to
       plaintiffs’ motion for partial summary
       judgment and any cross-motion for partial
       summary judgment.                                           August 7, 2020

       Plaintiffs shall FILE a reply in support of
       their motion for partial summary judgment
       and a response to the government’s cross-
       motion for partial summary judgment.                        September 11, 2020

       The government shall FILE a reply in support
       of its motion for partial summary judgment.                 September 29, 2020

       IT IS SO ORDERED.



                                                    s/ Lydia Kay Griggsby
                                                    LYDIA KAY GRIGGSBY
                                                    Judge
